DETAILED ACTION
Preliminary Amendment filed on 09/13/2019 is acknowledged.  Claims 1-20 are pending in the application and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagae et al. (WO 2015/064757, IDS, US 2016/0266111 as the English translation) (Nagae).
Regarding claim 1, Nagae discloses a sample detecting system that detects an analyte using a sensor chip internally having a reaction field that captures the analyte (abstract), the sample detecting system comprising:
a contact type temperature control unit (heating section 130, control section 140) controller disposed in contact with the sensor chip (Fig. 1, par [0043][0049]); and
a non-contact type temperature control unit (second heating section 230) disposed in non-contact with the sensor chip (a non-contact state with second base body 254) (Fig. 7, par [0081][0097]),

the contact type temperature control unit includes a first temperature controller and a first temperature sensor that measures a temperature between the first temperature controller and the sensor chip, and performs feedback control of the first temperature controller on a basis of an output value of the first temperature sensor and a predetermined first temperature controller target temperature T 1 (par [0049]), and
the non-contact type temperature control unit includes a second temperature controller and a second temperature sensor that measures a temperature between the second temperature controller and the sensor chip, and performs feedback control of the second temperature controller on a basis of an output value of the second temperature sensor and a predetermined second temperature controller target temperature T2 (par [0081][0097]).
Regarding claim 8, Nagae discloses that wherein
the sensor chip includes:
a dielectric member (151) (Fig. 1, par [0032]),
a metal film (152) adjacent to an upper surface of the dielectric member (Fig. 1, par [0032]);
a reaction field (153) adjacent to an upper surface of the metal film (Fig. 1, par [0032]); and
a liquid holding member (154) disposed on an upper surface of the reaction field (Fig. 1, par [0032]), and
the sample detecting system includes:
an excitation light irradiation unit (110) that irradiates the metal film with excitation light through the dielectric member (Fig. 1, par [0031]); and
a fluorescence detecting unit (120) that detects fluorescence generated from the fluorescently labeled analyte captured by the reaction field on a basis of excitation light with which the metal film is irradiated (Fig. 1, par [0030] [0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. (WO 2015/064757, IDS, US 2016/0266111 as the English translation) (Nagae) in view of Horii et al. (US2014/0030151) (Horii).
Regarding claim 2, Nagae does not specifically disclose that the sample detecting system further comprises a third temperature sensor that measures a temperature of an environment in which the sample detecting system is disposed, wherein the second temperature controller target temperature T2 is set on a basis of an output value of the third temperature sensor. However, Horii discloses that the sample detecting system comprises a temperature sensor that measures a temperature of an environment in which the sample detecting system is disposed, wherein the temperature controller target temperature T2 is set on a basis of an output value of the ambient temperature sensor (par [0012]). At time before the filing it would have been obvious to one of ordinary skill in the art to include a third temperature sensor that measures a temperature of an environment in which the sample detecting system is disposed, wherein the second temperature controller target temperature T2 is set on a 
Regarding claim 3 and 13, Norii discloses wherein a temperature t3 measured by the third temperature sensor and the second temperature controller target temperature T2 are set so as to satisfy the following formula (1):
[Numerical formula 1]
T2 = ax (t3) 2 +bx t3+ c 		(1)
wherein a, b, and c each represent a predetermined coefficient (Eq. 2)(par [0037][0038]).
Regarding claim 9, Nagae does not specifically discloses that wherein a difference |T – T1| between a target temperature T of the reaction field and the first temperature controller target temperature T1 and a difference |T - T2| between the target temperature T of the reaction field and the second temperature controller target temperature T2 are set so as to satisfy the following formula (2):
[Numerical formula 2]
|T – T1| ≤ |T - T2| 			(2)
However, a person skilled in the art would have appreciated that heat transfer requires a temperature gradient and a non-contact type heating would require larger temperature gradient than a contact type heating. Since the second heating unit T2 is a non-contact type, the temperature gradient, |T - T2|, will be larger than the temperature gradient, |T – T1|, of the contact type heating T1.
Regarding claim 10, Nagae discloses that wherein the sample detecting system executes a sample detection procedure including a plurality of steps (Fig. 9, par [0087]-[0092]). It would have been obvious to one of ordinary skill in the art to adjust the second temperature controller target temperature T2 in each of the steps, in order to better control the reaction.
Regarding claim 11, Nagae discloses a liquid feeding unit that introduces a liquid into the sensor chip (Fig. 7), wherein
the liquid feeding unit (290) includes at least a nozzle and a syringe pump that collect the liquid and supply the liquid to the sensor chip (Fig. 7), and

Regarding claim 12 and 16, Nagae discloses that wherein
the sensor chip includes:
a dielectric member (151) (Fig. 1, par [0032]),
a metal film (152) adjacent to an upper surface of the dielectric member (Fig. 1, par [0032]);
a reaction field (153) adjacent to an upper surface of the metal film (Fig. 1, par [0032]); and
a liquid holding member (154) disposed on an upper surface of the reaction field (Fig. 1, par [0032]), and
the sample detecting system includes:
an excitation light irradiation unit (110) that irradiates the metal film with excitation light through the dielectric member (Fig. 1, par [0031]); and
a fluorescence detecting unit (120) that detects fluorescence generated from the fluorescently labeled analyte captured by the reaction field on a basis of excitation light with which the metal film is irradiated (Fig. 1, par [0030] [0031]).
Regarding claim 14 and 17, Nagae discloses that wherein the sample detecting system executes a sample detection procedure including a plurality of steps (Fig. 9, par [0087]-[0092]). It would have been obvious to one of ordinary skill in the art to adjust the second temperature controller target temperature T2 in each of the steps, in order to better control the reaction.
Regarding claim 15 and 18, Nagae discloses a liquid feeding unit that introduces a liquid into the sensor chip (Fig. 7), wherein
the liquid feeding unit (290) includes at least a nozzle and a syringe pump that collect the liquid and supply the liquid to the sensor chip (Fig. 7), and
the non-contact type temperature control unit performs heating or cooling of the reservoir that receives the liquid therein or provides the liquid therefrom (Fig. 7, par .

Claim 4-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. (WO 2015/064757, IDS, US 2016/0266111 as the English translation) (Nagae).
Regarding claim 4, Nagae does not specifically discloses that wherein a difference |T – T1| between a target temperature T of the reaction field and the first temperature controller target temperature T1 and a difference |T - T2| between the target temperature T of the reaction field and the second temperature controller target temperature T2 are set so as to satisfy the following formula (2):
|T – T1| ≤ |T - T2| 			(2)
However, a person skilled in the art would have appreciated that heat transfer requires a temperature gradient and a non-contact type heating would require larger temperature gradient than a contact type heating. Since the second heating unit T2 is a non-contact type, the temperature gradient, |T - T2|, should be larger than the temperature gradient, |T – T1|, of the contact type heating T1.
Regarding claim 5, Nagae discloses that wherein the sample detecting system executes a sample detection procedure including a plurality of steps (Fig. 9, par [0087]-[0092]). It would have been obvious to one of ordinary skill in the art to adjust the second temperature controller target temperature T2 in each of the steps, in order to better control the reaction.
Regarding claim 6, Nagae discloses that the second heating unit is for heating the liquid introduced into the sensor chip (par [0081]). Therefore, in order to heat the liquid introduced into the sensor chip in a shorter time, a person skilled in the art would have chosen larger temperature gradient, wherein the second temperature controller target temperature T2 is set such that the difference |T - T2| between the target temperature T of the reaction field and the second temperature controller target temperature T2 is larger as a liquid is introduced into the sensor chip in a shorter time.

the liquid feeding unit (290) includes at least a nozzle and a syringe pump that collect the liquid and supply the liquid to the sensor chip (Fig. 7), and
the non-contact type temperature control unit performs heating or cooling of the reservoir that receives the liquid therein or provides the liquid therefrom (Fig. 7, par [0081]). Thus, it would have been obvious to one of ordinary skill in the art to heat the nozzle that that sucks the liquid therein or discharges the liquid therefrom, as well, in order to better control the liquid temperature.
Regarding claim 19, Nagae discloses that wherein
the sensor chip includes:
a dielectric member (151) (Fig. 1, par [0032]),
a metal film (152) adjacent to an upper surface of the dielectric member (Fig. 1, par [0032]);
a reaction field (153) adjacent to an upper surface of the metal film (Fig. 1, par [0032]); and
a liquid holding member (154) disposed on an upper surface of the reaction field (Fig. 1, par [0032]), and
the sample detecting system includes:
an excitation light irradiation unit (110) that irradiates the metal film with excitation light through the dielectric member (Fig. 1, par [0031]); and
a fluorescence detecting unit (120) that detects fluorescence generated from the fluorescently labeled analyte captured by the reaction field on a basis of excitation light with which the metal film is irradiated (Fig. 1, par [0030] [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797